Citation Nr: 1704851	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This appeal to the Board of Veterans' Appeals (Board) is on from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In January 2016, the Board remanded entitlement to TDIU, along with claims of entitlement to service connection for the right knee and for hearing loss.  The service connection claims were granted, in June 2016.  The Veteran has appealed the rating assigned to his hearing loss, and, although the Agency of Original Jurisdiction (AOJ) has begun the appeal process, a Statement of the Case (SOC) has not yet been issued.  The Board, in its discretion, and to save the Veteran time, has added the claim for a compensable rating for hearing loss to the issues under consideration, because it is intertwined with the claim for a TDIU.  Both claims must be remanded for additional development.

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran has filed a notice of disagreement to the rating assigned to his hearing loss.  On remand, an SOC regarding this issue must be prepared.

The issue of entitlement to a TDIU is inextricably intertwined with the outcome of the Veteran's increased rating appeal, therefore it would be inappropriate to render a decision while the other issue is still pending.  Accordingly, this matter is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a compensable rating for bilateral hearing loss.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim for TDIU.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




